          Case 18-34658 Document 709 Filed in TXSB on 03/16/21 Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                  ENTERED
                                                                                                 03/16/2021
 In re:                                       §     Chapter 11
                                              §
 HOUTEX BUILDERS, LLC                         §     Case No. 18-34658
                                              §
 415 SHADYWOOD, LLC                           §     Case No. 18-34659
                                              §
 2003 LOOSCAN LANE, LLC                       §     Case No. 18-34990
                                              §
           Debtors                            §     Jointly Administered


                  ORDER GRANTING MOTION FOR AUTHORITY TO
          COMPROMISE DISPUTES AMONG THE DEBTORS, CHARLES FOSTER
           AND SPIRIT OF TEXAS BANK SSB UNDER BANKRUPTCY RULE 9019


          Upon consideration of the Joint Emergency Motion For Authority To Compromise

Disputes Among the Debtors, Charles Foster and Spirit of Texas Bank ssb Under Bankruptcy

Rule 9019 (the “Motion”) any responses to the Motion, the representations of counsel and

evidence adduced at any hearing on the Motion, and the record in this case, the Court finds that

(i) notice of the Motion and any hearing was adequate and appropriate under the circumstances,

(ii) the settlement is within the sound business judgment of the Debtors, (iii) emergency

consideration was warranted under the circumstances, and (iv) good cause exists to approve the

settlement, and therefore it is ORDERED that:

          1.    The Settlement Agreement at Exhibit A to the Motion is approved and the Debtors

are authorized to enter into it and perform under it.

          2.    The Debtors, Charles Foster, and Spirit of Texas Bank ssb (the “Bank”) are

authorized and directed to take all actions necessary to effectuate the relief granted in this order.

This includes, without limitation, the following payments and setoff: (a) the Bank’s setoff of
       Case 18-34658 Document 709 Filed in TXSB on 03/16/21 Page 2 of 2




$252,504.00 of HouTex Builders, LLC deposits at the Bank against the Bank’s allowed claim,

(b) HouTex Builders, LLC’s payment to the Bank of $149,786.50 representing the remaining sale

proceeds from the sale of the 3 Thornblade property, and (c) Charles Foster’s payment of

$200,000.00 to the Bank.

       3.      All claims of the Debtors and Charles Foster against HL Builders, LLC f/k/a CD

Homes LLC, Anna Williams, Robert Parker and Jim Norad and any of their respective affiliates

successors, assigns, and related parties are assigned to the Bank.

       4.      The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, and enforcement of this Order and the Settlement

Agreement.



       Houston, Texas


                March
                 April16,
                       04, 2021
                           2018                JEFFREY P. NORMAN
                                               UNITED STATES BANKRUPTCY JUDGE
